Citation Nr: 1435561	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-49 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to spondylolysis and degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had service in the Marine Corps Reserve, to include a period of active duty for training (ACDUTRA) from April to October 1970 and in August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  The Board remanded the claim in April 2013 for further development.  


FINDING OF FACT

A right knee disorder is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A right knee disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a right knee disorder related to service, in particular, an August 1971 injury.  Service treatment records reflect that the Veteran received treatment for a contusion to the right knee in August 1971.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

As an initial matter, the claims file includes a Form DD 214 reflecting that the Veteran had a six month period of ACDUTRA from April to October 1970.  The Form DD 214 indicates that it was not a final discharge.  Service treatment records reflect that the Veteran was examined on August 1, 1971 and found physically qualified for 14 days of ACDUTRA.  On August 21, 1971 he was examined and found physically qualified for release from ACDUTRA.  The examiner indicated that the Veteran's health had not been adversely affected by the 14 days of ACDUTRA terminated on that date; however, an injury to the knee and back in a fall at summer camp was noted.  These service treatment records indicate that, in addition to his period of ACDUTRA from April to October 1970, the Veteran also had a period of ACDUTRA from August 7 to August 21, 1971.  

The Veteran's service treatment records show that he suffered a contusion to his right patella on August 13, 1971.  During the November 2011 hearing, the Veteran testified that he saw Dr. W. at the Northern Illinois University Medical Facility after the in-service injury to the right knee in August 1971.  He stated that he saw this physician off and on for the next two to three years, but added that records from this physician no longer existed.  He added that another physician from this facility, Dr. B. had submitted two letters which had eventually led to his discharge from service.  He added that he continued to receive treatment through the University for at least three years after discharge from service.  The claims file includes letters from Dr. B. dated in September 1971 and February 1972, as well as January 1972 and January 1973 letters from Dr. W.  

The Veteran was afforded a VA examination to evaluate his claimed right knee disorder in June 2010.  He gave a history of injuring his right knee as a result of being thrown around in a landing craft in August 1971, for which he received bandaging of skin lacerations.  The Veteran denied having any problems with his knee since the August 1971 incident; however, his current complaints included slight stiffness, mild pain, and a feeling of fatigue if on his feet for too long.  He stated that he noticed slight pain if on his feet for too long, which was relieved with rest.  He reported taking various over the counter medications for other conditions, but denied any medication specifically for the knee.  Right knee X-ray revealed suprapatellar tenderness suspicious for joint effusion.  The diagnosis was right knee reactive synovitis.  The examiner noted that the Veteran stated that his right knee was not an issue and, since the incident, had been fine.  Therefore, the examiner opined that there was less than a 50 percent probability that the condition was related to service.  

In August 2010, the RO requested an addendum opinion from the VA examiner, noting that, while the examiner stated that the Veteran had reported that his right knee was not an issue, the examiner had, nevertheless, rendered a diagnosis regarding the right knee.  The examiner was asked to provide an updated medical opinion with rationale.  In a September 2010 addendum, the examiner stated that the Veteran stated that his knees had not been a problem since the incident; therefore, it was less than a 50 percent probability that his knee condition was service-connected.  

Although the Veteran reported to the VA examiner in June 2010 that he had not had problems with his right knee since the August 1971 incident, he subsequently reported to his private physician in September 2010 that he had consistently complained of right knee pain since his August 1971 injury.  That private physician rendered a diagnosis of knee pain of unclear etiology.  More recently, the Veteran reported during the November 2011 hearing that he had had knee problems since his in-service knee injury.  

Thereafter, in light of the Veteran's more recent reports of right knee problems since service, the Board remanded the case in order to obtain a supplemental medical opinion from the June 2010 VA examiner.  In June 2013, that examiner diagnosed the Veteran as having degenerative arthritis of the right knee, most likely precipitated by low grade patellar malalignment which was a condition of childhood that would have pre-existed service.  The examiner went on to state that it was possible that the in-service contusion could have exacerbated this condition but was not the salient fracture.  Although unartfully phrased, the VA examiner's draws a relationship between the Veteran's current degenerative arthritis of the right knee and his in-service injury in August 1971.  Thus, resolving doubt in favor of the Veteran, the Board finds that service connection for degenerative arthritis of the right knee is warranted.  38 C.F.R. § 3.102. 


ORDER

Service connection for degenerative arthritis of the right knee is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals






